EXHIBIT 10.60

THE GOLDMAN SACHS GROUP, INC.

[            ] YEAR-END PERFORMANCE-BASED RSU AWARD

This Award Agreement governs your award of performance-based RSUs (your “Award”
or “PSUs”) granted under The Goldman Sachs Amended and Restated Stock Incentive
Plan (2015) (the “Plan”) in accordance with The Goldman Sachs Long-Term
Performance Incentive Plan (the “LTIP”). You should read carefully this entire
Award Agreement, which includes the Award Statement and any attached Appendix.

ACCEPTANCE

1. You Must Decide Whether to Accept this Award Agreement. To be eligible to
receive your Award, you must by the date specified agree to all the terms of
your Award by executing the related signature card in accordance with its
instructions. By executing the signature card, you confirm your agreement to all
of the terms of this Award Agreement, including the arbitration and choice of
forum provisions in Paragraph 15.

DOCUMENTS THAT GOVERN YOUR AWARD; DEFINITIONS

2. The Plan and LTIP. Your Award is granted under the Plan in accordance with
the LTIP, and the terms of both apply to, and are a part of, this Award
Agreement. In the event of a conflict between the terms of the LTIP and the
Plan, the terms of the Plan will control.

3. Your Award Statement. The Award Statement delivered to you contains some of
your Award’s specific terms. For example, it contains the number of PSUs subject
to this Award, the Performance Periods and the Performance Goal applicable to
your Award. The number of PSUs on your Award Statement is not necessarily the
number of PSUs in respect of which the Payment Amount will be paid, but is
merely the basis for determining the amount (if any) that will be paid to you.

4. Definitions. Capitalized terms are defined in the Award Statement or the
Definitions Appendix, which also includes terms that are defined in the LTIP and
the Plan.

VESTING OF YOUR PSUS

5. Vesting. Your PSUs are Vested. When a PSU is Vested, it means only that your
continued active Employment is not required for payment in respect of that PSU.
Vesting does not mean you have a non-forfeitable right to the Vested portion of
your Award. The terms of this Award Agreement (including conditions to payment
and satisfaction of the Performance Goal) continue to apply to your Award, and
failure to meet such terms may result in the termination of this Award (as a
result of which no payment in respect of such Vested PSUs would be made).

PERFORMANCE GOALS

6. Performance. The Payment Amount is dependent, and may vary based, on
achievement of the Performance Goal over the Performance Period. On the
Determination Date, the Firm will determine whether or not, and to what extent,
the Performance Goal for that Performance Period has been satisfied. All your
rights with respect to the Payment Amount (and any Dividend Equivalent Payments)
are dependent on the extent to which the Performance Goal is achieved, and any
rights to payment in respect of your Outstanding PSUs immediately will terminate
and no Payment Amount will be paid in respect of such PSUs upon the Committee’s
determination, in its sole discretion, that the Performance Goal has not been
satisfied to the extent necessary to result in payment in respect of the PSUs.



--------------------------------------------------------------------------------

PAYMENT AMOUNT

7. Payment. Subject to satisfaction of the terms of this Award, including
satisfaction of the Performance Goal, on the Payment Date, you will receive
payment (less applicable withholding as described in Paragraph 12(a)) of the
Payment Amount and any Dividend Equivalent Payments as further described in your
Award Statement. Until such payment, you have only the rights of a general
unsecured creditor and you do not have any rights as a shareholder of GS Inc.
with respect to either the PSUs or the Payment Amount. Without limiting the
Committee’s authority under Section 2(b) of the LTIP, the Firm may accelerate
any Payment Date by up to 30 days.

DIVIDEND EQUIVALENT RIGHTS

8. Dividend Equivalent Rights. To the extent described in your Award Statement,
each PSU will include a Dividend Equivalent Right, which will be subject to the
provisions of Section 2.8 of the Plan. Accordingly, for each of your Outstanding
PSUs with respect to which payment is made under the Payment Amount, you will be
entitled to payments under Dividend Equivalent Rights equal to any regular cash
dividend paid by GS Inc. in respect of a Share the record date for which occurs
on or after the Date of Grant. The payment to you of amounts under Dividend
Equivalent Rights (less applicable withholding as described in Paragraph 12(a))
is conditioned upon the payment under the Payment Amount in respect of the PSUs
to which such Dividend Equivalent Rights relate, and you will have no right to
receive any Dividend Equivalent Payments relating to PSUs for which you do not
receive payment under the Payment Amount (including, without limitation, due to
a failure to satisfy the Performance Goal). Dividend Equivalent Payments will be
paid on the Payment Date.

FORFEITURE OF YOUR AWARD

9. How You May Forfeit Your Award. This Paragraph 9 sets forth the events that
result in forfeiture of up to all of your PSUs and may require repayment to the
Firm of up to all amounts previously paid to you under your PSUs in accordance
with Paragraph 10. More than one event may apply, and in no case will the
occurrence of one event limit the forfeiture and repayment obligations as a
result of the occurrence of any other event. In addition, the Firm reserves the
right to (i) suspend payment of the Payment Amount and any Dividend Equivalent
Payments or (ii) make payment into an escrow account in accordance with
Paragraph 12(c)(iv). If any of the following occurs, your rights to all of your
Outstanding PSUs will terminate, and no Payment Amount will be paid in respect
thereof, as may be further described below:

(a) You Associate With a Covered Enterprise. You Associate With a Covered
Enterprise during the Performance Period.

(b) You Solicit Clients or Employees, Interfere with Client or Employee
Relationships or Participate in the Hiring of Employees. Before the Payment
Date, either:

(i) you, in any manner, directly or indirectly, (A) Solicit any Client to
transact business with a Covered Enterprise or to reduce or refrain from doing
any business with the Firm, (B) interfere with or damage (or attempt to
interfere with or damage) any relationship between the Firm and any Client,
(C) Solicit any person who is an employee of the Firm to resign from the Firm or
to apply for or accept employment with any Covered Enterprise or (D) on behalf
of yourself or any person or Covered Enterprise hire, or participate in the
hiring of, any Selected Firm Personnel or identify, or participate in the
identification of, Selected Firm Personnel for potential hiring, whether as an
employee or consultant or otherwise, or

 

- 2 -



--------------------------------------------------------------------------------

(ii) Selected Firm Personnel are Solicited, hired or accepted into partnership,
membership or similar status (A) by a Covered Enterprise that you form, that
bears your name, in which you are a partner, member or have similar status, or
in which you possess or control greater than a de minimis equity ownership,
voting or profit participation or (B) by any Covered Enterprise where you have,
or are intended to have, direct or indirect managerial or supervisory
responsibility for such Selected Firm Personnel.

(c) You Failed to Consider Risk. You Failed to Consider Risk during the Firm’s
             fiscal year.

(d) Your Conduct Constitutes Cause. Any event that constitutes Cause has
occurred before the Payment Date.

(e) You Do Not Meet Your Obligations to the Firm. The Committee determines that,
before the Payment Date, you failed to meet, in any respect, any obligation
under any agreement with the Firm, or any agreement entered into in connection
with your Employment or this Award, including the Firm’s notice period
requirement applicable to you, any offer letter, employment agreement or any
shareholders’ agreement relating to the Firm. Your failure to pay or reimburse
the Firm, on demand, for any amount you owe to the Firm will constitute
(A) failure to meet an obligation you have under an agreement, regardless of
whether such obligation arises under a written agreement, and/or (B) a material
violation of Firm policy constituting Cause.

(f) You Do Not Provide Timely Certifications or Comply with Your Certifications.
You fail to certify to GS Inc. that you have complied with all of the terms of
the LTIP, the Plan and this Award Agreement, or the Committee determines that
you have failed to comply with a term of the LTIP, the Plan or this Award
Agreement to which you have certified compliance.

(g) You Do Not Follow Dispute Resolution/Arbitration Procedures. You attempt to
have any dispute under the LTIP, the Plan or this Award Agreement resolved in
any manner that is not provided for by Paragraph 15, Section 3.17 of the Plan or
Section 6(h) of the LTIP.

(h) You Bring an Action that Results in a Determination that Any Award Agreement
Term Is Invalid. As a result of any action brought by you, it is determined that
any term of this Award Agreement is invalid.

(i) You Receive Compensation in Respect of Your Award from Another Employer.
Your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and another entity grants you cash, equity or
other property (whether vested or unvested) to replace, substitute for or
otherwise in respect of your Outstanding PSUs.

(j) GS Inc. Fails to Maintain the Minimum Tier 1 Capital Ratio. Before the
Payment Date, GS Inc. fails to maintain the required “Minimum Tier 1 Capital
Ratio” as defined under Federal Reserve Board Regulations applicable to GS Inc.
for a period of 90 consecutive business days.

(k) GS Inc. Is Determined to Be in Default. Before the Payment Date, the Board
of Governors of the Federal Reserve or the FDIC makes a written recommendation
under Title II (Orderly Liquidation Authority) of the Dodd-Frank Wall Street
Reform and Consumer Protection Act for the appointment of the FDIC as a receiver
of GS Inc. based on a determination that GS Inc. is “in default” or “in danger
of default.”

 

- 3 -



--------------------------------------------------------------------------------

(l) Accounting Restatement Required Under Sarbanes-Oxley. GS Inc. is required to
prepare an accounting restatement due to GS Inc.’s material noncompliance, as a
result of misconduct, with any financial reporting requirement under the
securities laws described in Section 304(a) of Sarbanes-Oxley; provided,
however, that your rights with respect to the PSUs will only be terminated to
the same extent that would be required under Section 304 of Sarbanes-Oxley had
you been a “chief executive officer” or “chief financial officer” of GS Inc.
(regardless of whether you actually hold such position at the relevant time).

REPAYMENT OF YOUR AWARD

10. When You May Be Required to Repay Your Award.

(a) Repayment Generally. If the Committee determines that any term of this Award
was not satisfied, you will be required, immediately upon demand therefor, to
repay to the Firm the following:

(i) Any Payment Amount for which the terms (including the terms for payment) of
the related PSUs were not satisfied, in accordance with Section 2.6.3 of the
Plan.

(ii) Any Dividend Equivalent Payments for which the terms were not satisfied
(including any such payments made in respect of PSUs that are forfeited or any
Payment Amount that is subject to repayment), in accordance with Section 2.8.4
of the Plan.

(iii) Any amount applied to satisfy tax withholding or other obligations with
respect to any PSU, Payment Amount or Dividend Equivalent Payments that are
forfeited or required to be repaid.

(b) Repayment Upon Materially Inaccurate Financial Statements. If any payment is
made under this Award Agreement based on materially inaccurate financial
statements (which includes, but is not limited to, statements of earnings,
revenues or gains) or other materially inaccurate performance criteria, you will
be obligated to repay to the Firm, immediately upon demand therefor, any excess
amount paid, as determined by the Committee in its sole discretion.

(c) Repayment Upon Accounting Restatement Required Under Sarbanes-Oxley. If an
event described in Paragraph 9(b)(l) (relating to a requirement under
Sarbanes-Oxley that GS Inc. prepare an accounting restatement) occurs, any
Payment Amount, Dividend Equivalent Payments, cash or other property delivered,
paid or withheld in respect of this Award will be subject to repayment as
described in Paragraph 10(a) to the same extent that would be required under
Section 304 of Sarbanes-Oxley had you been a “chief executive officer” or “chief
financial officer” of GS Inc. (regardless of whether you actually hold such
position at the relevant time).

TERMINATIONS OF EMPLOYMENT

11. Termination of Employment.

(a) Employment Termination Generally. Unless the Committee determines otherwise,
if your Employment terminates for any reason or you are otherwise no longer
actively Employed with the Firm (which includes off-premises notice periods,
“garden leaves,” pay in lieu of notice or any other similar status), the
Performance Goal applicable to your Outstanding PSUs will continue to apply and
the determination of the Payment Amount will continue to be subject to whether
or not, and to what extent, the Performance Goal has been achieved, in each
case, as provided in Paragraph 6. All other terms of this Award Agreement,
including the forfeiture and repayment events in Paragraphs 9 and 10, continue
to apply.

 

- 4 -



--------------------------------------------------------------------------------

(b) Death. If you die before the Payment Date, the representative of your estate
will, on the relevant Payment Date, be paid the Payment Amount and Dividend
Equivalent Payments that would have otherwise been payable pursuant to Paragraph
6, after such documentation as may be requested by the Committee is provided to
the Committee. All other terms of this Award Agreement, including the forfeiture
and repayment events in Paragraphs 9 and 10, continue to apply.

(c) Restrictions on Association with a Covered Enterprise Cease to Apply After
an Involuntary or Mutual Agreement Termination. Paragraph 9(a) (relating to
forfeiture if you Associate With a Covered Enterprise) will not apply if
(i) your Employment terminates and the Firm characterizes your Employment
termination as “involuntary” or by “mutual agreement” and (ii) you execute a
general waiver and release of claims and an agreement to pay any associated tax
liability, in each case, in the form the Firm prescribes. No Employment
termination that you initiate, including any purported “constructive
termination,” a “termination for good reason” or similar concepts, can be
“involuntary” or by “mutual agreement.” All other terms of this Award Agreement,
including the other forfeiture and repayment events in Paragraphs 9 and 10,
continue to apply.

OTHER TERMS, CONDITIONS AND AGREEMENTS

12. Additional Terms, Conditions and Agreements.

(a) You Must Satisfy Applicable Tax Withholding Requirements. The payment of
your Award is conditioned on your satisfaction of any applicable withholding
taxes in accordance with Section 6(k) of the LTIP and Section 3.2 of the Plan
(which includes the Firm deducting or withholding amounts from any payment or
distribution to you). To the extent permitted by applicable law, the Firm, in
its sole discretion, may require you to provide amounts equal to all or a
portion of any Federal, state, local, foreign or other tax obligations imposed
on you or the Firm in connection with the grant or payment of this Award by
requiring you to remit such amount in cash (or through payroll deduction or
otherwise). In addition, if you are an individual with separate employment
contracts (at any time on or after the Date of Grant), the Firm, in its sole
discretion, may require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to remit such amount in cash (or through payroll deduction or
otherwise). In no event, however, does this Paragraph 12(a) give you any
discretion to determine or affect the timing of payment of the Payment Amount or
the timing of payment of tax obligations.

(b) You Agree to Certain Consents, Terms and Conditions. By accepting this Award
you understand and agree that:

(i) You Agree to Certain Consents as a Condition to the Award. You have
expressly consented to all of the items listed in Section 6(c)(ii) of the LTIP
and Section 3.3.3(d) of the Plan, including the Firm’s supplying to any
third-party recordkeeper of the LTIP or the Plan or other person such personal
information of yours as the Committee deems advisable to administer the LTIP or
the Plan, and you agree to provide any additional consents that the Committee
determines to be necessary or advisable;

(ii) You Are Subject to the Firm’s Policies, Rules and Procedures. You are
subject to the Firm’s policies in effect from time to time concerning trading in
Shares and hedging or pledging Shares and equity-based compensation or other
awards (including, without limitation, the Firm’s “Policies With Respect to
Transactions Involving GS Shares, Equity Awards and GS Options by Persons
Affiliated with GS Inc.” or any successor policies), and confidential or
proprietary information;

 

- 5 -



--------------------------------------------------------------------------------

(iii) You Will Be Deemed to Represent Your Compliance with All the Terms of Your
Award if You Accept Payment. You will be deemed to have represented and
certified that you have complied with all of the terms of the LTIP, the Plan and
this Award Agreement when you accept payment in respect of your Award;

(iv) Firm May Make Payments into an Escrow Account. The Firm may establish and
maintain an escrow account on such terms (which may include your executing any
documents related to, and your paying for any costs associated with, such
account) as it may deem necessary or appropriate, and the Payment Amount and any
Dividend Equivalent Payments may initially be paid into and held in that escrow
account until such time as the Committee has received such documentation as it
may have requested or until the Committee has determined that any other
conditions or restrictions on payment required by this Award Agreement have been
satisfied;

(v) You May Be Required to Certify Compliance with Award Terms; You Are
Responsible for Providing the Firm with Updated Address and Contact Information
After Your Departure from the Firm. If your Employment terminates while you
continue to hold PSUs, from time to time, you may be required to provide
certifications of your compliance with all of the terms of the LTIP, the Plan
and this Award Agreement as described in Paragraph 9(f). You understand and
agree that (A) your address on file with the Firm at the time any certification
is required will be deemed to be your current address, (B) it is your
responsibility to inform the Firm of any changes to your address to ensure
timely receipt of the certification materials, (C) you are responsible for
contacting the Firm to obtain such certification materials if not received and
(D) your failure to return properly completed certification materials by the
specified deadline (which includes your failure to timely return the completed
certification because you did not provide the Firm with updated contact
information) will result in the forfeiture of all of your PSUs and subject
previously delivered amounts to repayment under Paragraph 9(f).

(vi) You Must Comply with Applicable Deadlines and Procedures to Appeal
Determinations Made by the Committee. In order to appeal a determination by the
Committee, the SIP Committee, the SIP Administrators, or any of their delegates
or designees, you must submit a written request for the appeal within 180 days
after receipt of any such determination. You must exhaust all administrative
remedies before seeking to resolve a dispute through arbitration pursuant to
Paragraph 15, Section 6(h) of the LTIP and Section 3.17 of the Plan; and

(vii) You Agree that Covered Persons Will Not Have Liability. In addition to and
without limiting the generality of the provisions of Section 2(e) of the LTIP
and Section 1.3.5 of the Plan, neither the Firm nor any Covered Person will have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 6(b) of the LTIP and Section 3.5 of the
Plan will apply to this Award. Any purported transfer or assignment in violation
of the provisions of this Paragraph 13, Section 6(b) of the LTIP or Section 3.5
of the Plan will be void. The Committee may adopt procedures pursuant to which
some or all recipients of PSUs may transfer some or all of their PSUs through a
gift for no consideration to any immediate family member, a trust or other
estate planning vehicle approved by the Committee in which the recipient and/or
the recipient’s immediate family members in the aggregate have 100% of the
beneficial interest.

 

- 6 -



--------------------------------------------------------------------------------

14. Right of Offset. Except as provided in Paragraph 17(d), the obligation to
pay the Payment Amount or Dividend Equivalent Payments under this Award
Agreement is subject to Section 6(l) of the LTIP and Section 3.4 of the Plan,
which provide for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.

ARBITRATION, CHOICE OF FORUM AND GOVERNING LAW

15. Arbitration; Choice of Forum.

(a) BY ACCEPTING THIS AWARD, YOU ARE INDICATING THAT YOU UNDERSTAND AND AGREE
THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN SECTION 6(h) OF
THE LTIP AND SECTION 3.17 OF THE PLAN WILL APPLY TO THIS AWARD. THESE
PROVISIONS, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE, PROVIDE AMONG
OTHER THINGS THAT ANY DISPUTE, CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU
ARISING OUT OF OR RELATING TO OR CONCERNING THE LTIP, THE PLAN OR THIS AWARD
AGREEMENT WILL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO
THE TERMS MORE FULLY SET FORTH IN SECTION 6(h) OF THE LTIP AND SECTION 3.17 OF
THE PLAN.

(b) To the fullest extent permitted by applicable law, no arbitrator will have
the authority to consider class, collective or representative claims, to order
consolidation or to join different claimants or grant relief other than on an
individual basis to the individual claimant involved.

(c) Notwithstanding any applicable forum rules to the contrary, to the extent
there is a question of enforceability of this Award Agreement arising from a
challenge to the arbitrator’s jurisdiction or to the arbitrability of a claim,
it will be decided by a court and not an arbitrator.

(d) All references to the New York Stock Exchange in Section 6(h) of the LTIP
and Section 3.17 of the Plan will be read as references to the Financial
Industry Regulatory Authority.

(e) The Federal Arbitration Act governs interpretation and enforcement of all
arbitration provisions under the LTIP, the Plan and this Award Agreement, and
all arbitration proceedings thereunder.

(f) Nothing in this Award Agreement creates a substantive right to bring a claim
under U.S., Federal, state, or local employment laws.

16. Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

CERTAIN TAX PROVISIONS

17. Compliance of Award Agreement, the Plan and LTIP with Section 409A. The
provisions of this Paragraph 17 apply to you only if you are a U.S. taxpayer.

(a) This Award Agreement, the Plan and the LTIP provisions that apply to this
Award are intended and will be construed to comply with Section 409A (including
the requirements applicable to, or the conditions for exemption from treatment
as, 409A Deferred Compensation), whether by reason of short-term deferral
treatment or other exceptions or provisions. The Committee will have full
authority to give effect to this intent. To the extent necessary to give effect
to this intent, in the case of any conflict or

 

- 7 -



--------------------------------------------------------------------------------

potential inconsistency between the provisions of the LTIP (including
Section 2(b) thereof), the Plan (including Sections 1.3.2 and 2.1 thereof) and
this Award Agreement, the provisions of this Award Agreement will govern, and in
the case of any conflict or potential inconsistency between this Paragraph 17
and the other provisions of this Award Agreement, this Paragraph 17 will govern.

(b) Payment will not be delayed beyond the date on which all applicable
conditions or restrictions on payment in respect of your PSUs required by this
Award Agreement (including, those specified in Paragraph 11(c) (execution of
waiver and release of claims agreement to pay associated tax liability) the
consents and other items specified in Section 3.3 of the Plan and
Section 6(c) of the LTIP) are satisfied. To the extent that any portion of this
Award is intended to satisfy the requirements for short-term deferral treatment
under Section 409A, payment for such portion will occur by the March 15
coinciding with the last day of the applicable “short-term deferral” period
described in Reg. § 1.409A-1(b)(4) in order for payment to be within the
short-term deferral exception unless, in order to permit all applicable
conditions or restrictions on payment to be satisfied, the Committee elects,
pursuant to Reg. § 1.409A-1(b)(4)(i)(D) or otherwise as may be permitted in
accordance with Section 409A, to delay payment to a later date within the same
calendar year or to such later date as may be permitted under Section 409A,
including, Reg. § 1.409A-2(b)(7) (in conjunction with Section 6(d) of the LTIP
and Section 3.21.3 of the Plan pertaining to Code Section 162(m)) and Reg. §
1.409A-3(d). For the avoidance of doubt, if the Award includes a “series of
installment payments” as described in Reg. § 1.409A-2(b)(2)(iii), your right to
the series of installment payments will be treated as a right to a series of
separate payments and not as a right to a single payment.

(c) Notwithstanding the provisions of Section 1.3.2(i) of the Plan, to the
extent necessary to comply with Section 409A, any payment that the Firm may make
in respect of your PSUs will not have the effect of deferring payment, income
inclusion, or a substantial risk of forfeiture, beyond the date on which such
payment or inclusion would occur or such risk of forfeiture would lapse, with
respect to the payment that would otherwise have been made (unless the Committee
elects a later date for this purpose pursuant to Reg. 1.409A-1(b)(4)(i)(D) or
otherwise as may be permitted under Section 409A, including and to the extent
applicable, the subsequent election provisions of Section 409A(a)(4)(C) of the
Code and Reg. 1.409A-2(b)).

(d) Paragraph 14, Section 6(l) of the LTIP and Section 3.4 of the Plan will not
apply to Awards that are 409A Deferred Compensation except to the extent
permitted under Section 409A.

(e) Payments in respect of any portion of the Award may be made, if and to the
extent elected by the Committee, later than the relevant Payment Date or other
date or period specified hereinabove (but, in the case of any Award that
constitutes 409A Deferred Compensation, only to the extent that the later
payment is permitted under Section 409A).

(f) You understand and agree that you are solely responsible for the payment of
any taxes and penalties due pursuant to Section 409A, but in no event will you
be permitted to designate, directly or indirectly, the taxable year of the
payment.

18. Compliance of Award Agreement and LTIP with Section 162(m). If you are or
become considered by GS Inc. to be one of its “covered employees” within the
meaning of Section 162(m) of the Code, then you will be subject to Section 6(d)
of the LTIP and Section 3.21.3 of the Plan, as a result of which payment of the
Payment Amount and Dividend Equivalent Payments may be delayed. In addition, to
the extent provided in your Award Statement and, to the extent that Section 409A
is applicable to you, consistent with Reg § 1.409A-2(b), the Firm may delay any
Payment Date.

 

- 8 -



--------------------------------------------------------------------------------

COMMITTEE AUTHORITY, AMENDMENT AND CONSTRUCTION

19. Committee Authority. The Committee has the authority to determine, in its
sole discretion, that any event triggering forfeiture or repayment of your Award
will not apply and to limit the forfeitures and repayments that result under
Paragraphs 9 and 10. In addition, the Committee, in its sole discretion, may
determine whether Paragraph 11 (c) will apply upon a termination of Employment.

20. Amendment. The Committee reserves the right at any time to amend the terms
of this Award Agreement, and the Board may amend the LTIP and the Plan in any
respect; provided that, notwithstanding the foregoing and Sections 2(b)(vi),
2(b)(viii) and
6(a) of the LTIP and Sections 1.3.2(f), 1.3.2(h) and 3.1 of the Plan, no such
amendment will materially adversely affect your rights and obligations under
this Award Agreement without your consent; and provided further that the
Committee expressly reserves its rights to amend the Award Agreement, the LTIP
and the Plan as described in Section 2(b)(viii)(1) of the LTIP and Sections
1.3.2(h)(1), (2) and (4) of the Plan. A modification that impacts the tax
consequences of this Award or the timing of payment will not be an amendment
that materially adversely affects your rights and obligations under this Award
Agreement. Any amendment of this Award Agreement will be in writing.

21. Construction, Headings. Unless the context requires otherwise, (i) words
describing the singular number include the plural and vice versa, (ii) words
denoting any gender include all genders and (iii) the words “include,”
“includes” and “including” will be deemed to be followed by the words “without
limitation.” The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof. References in this Award Agreement to any specific Plan or
LTIP provision will not be construed as limiting the applicability of any other
Plan or LTIP provision.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

THE GOLDMAN SACHS GROUP, INC.

 

- 10 -



--------------------------------------------------------------------------------

DEFINITIONS APPENDIX

The following capitalized terms are used in this Award Agreement with the
following meanings:

(a) “409A Deferred Compensation” means a “deferral of compensation” or “deferred
compensation” as those terms are defined in the regulations under Section 409A.

(b) “Associate With a Covered Enterprise” means that you (i) form, or acquire a
5% or greater equity ownership, voting or profit participation interest in, any
Covered Enterprise or (ii) associate in any capacity (including association as
an officer, employee, partner, director, consultant, agent or advisor) with any
Covered Enterprise. Associate With a Covered Enterprise may include, as
determined in the discretion of the Committee, (i) becoming the subject of any
publicly available announcement or report of a pending or future association
with a Covered Enterprise and (ii) unpaid associations, including an association
in contemplation of future employment. “Association With a Covered Enterprise”
will have its correlative meaning.

(c) “Covered Enterprise” means an existing or planned business enterprise that
competes with the Firm (which, for this purpose means offering products or
services that are the same as or similar to those offered by the Firm (“Firm
Products or Services”)), or reasonably may be expected to do so. The enterprises
covered by this definition include enterprises that offer Firm Products or
Services directly, as well as those that do so indirectly by ownership or
control (e.g., by owning, being owned by, or being under common ownership with
an enterprise that offers Firm Products or Services). An enterprise will be
treated as providing Firm Products or Services if, solely by way of example, it
provides products or services associated with investment banking, public or
private finance, lending, financial advisory services, private investing (for
anyone other than you or your family members), private banking, commercial
banking, merchant banking, asset or hedge fund management, insurance or
reinsurance underwriting or brokerage, property management, or securities,
futures, commodities, energy, derivatives or currency brokerage, sales, lending,
custody, clearance, settlement or trading. A Competitive Enterprise is a Covered
Enterprise. An enterprise that offers, or may reasonably be expected to offer,
Firm Products or Services is a Covered Enterprise irrespective of whether the
enterprise is a customer, client or counterparty of the Firm, and, because the
Firm is a global enterprise, irrespective of where the Covered Enterprise is
physically located.

(d) “Determination Date” means the date specified on your Award Statement as the
date on which the Committee will determine whether or not, and to what extent,
the Performance Goal was achieved for the Performance Period.

(e) “Dividend Equivalent Payments” means any payments made in respect of
Dividend Equivalent Rights.

(f) “FDIC” means the Federal Deposit Insurance Corporation or any successor
thereto.

(g) “Failed to Consider Risk” means that you participated in the structuring or
marketing of any product or service, or participated on behalf of the Firm or
any of its clients in the purchase or sale of any security or other property, in
any case without appropriate consideration of the risk to the Firm or the
broader financial system as a whole (for example, where you have improperly
analyzed such risk or where you have failed sufficiently to raise concerns about
such risk) and, as a result of such action or omission, the Committee determines
there has been, or reasonably could be expected to be, a material adverse impact
on the Firm, your business unit or the broader financial system.

 

- 11 -



--------------------------------------------------------------------------------

(h) “Payment Amount” means an amount in cash (determined as described in the
Award Statement) of a share of Common Stock.

(i) “Performance Goal” means the performance goal determined by the Committee
that is specified on your Award Statement.

(j) “Performance Period” means the performance period determined by the
Committee that is specified on your Award Statement.

(k) “Sarbanes Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

(l) “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
including any amendments or successor provisions to that Section and any
regulations and other administrative guidance thereunder, in each case as they,
from time to time, may be amended or interpreted through further administrative
guidance.

(m) “Selected Firm Personnel” means any individual who is or in the three months
preceding the conduct prohibited by Paragraph 9(b) was (i) a Firm employee or
consultant with whom you personally worked while employed by the Firm, (ii) a
Firm employee or consultant who, at any time during the year preceding the date
of the termination of your Employment, worked in the same division in which you
worked or (iii) an Advisory Director, a Managing Director or a Senior Advisor of
the Firm.

(n) “Share” means a share of Common Stock.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in the LTIP:

(a) “Board” means the Board of Directors of GS Inc.

(b) “Committee” means the committee appointed by the Board to administer the
LTIP pursuant to Section 2(a) of the LTIP.

(c) “Covered Person” means a member of the Board or the Committee or any
employee of the Firm.

(d) “Firm” means GS Inc. and its subsidiaries and affiliates.

(e) “GS Inc.” means The Goldman Sachs Group, Inc., and any successor thereto.

The following capitalized terms are used in this Award Agreement with the
meanings that are assigned to them in The Goldman Sachs Amended and Restated
Stock Incentive Plan (2015):

(f) “Account” means any brokerage account, custody account or similar account,
as approved or required by GS Inc. from time to time, into which shares of
Common Stock, cash or other property in respect of an Award are delivered.

(g) “Award Agreement” means the written document or documents by which each
Award is evidenced, including any Award Statement.

(h) “Award Statement” means a written statement that reflects certain Award
terms.

 

- 12 -



--------------------------------------------------------------------------------

(i) “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions in New York City are authorized or obligated by
Federal law or executive order to be closed.

(j) “Cause” means (i) the Grantee’s conviction, whether following trial or by
plea of guilty or nolo contendere (or similar plea), in a criminal proceeding
(A) on a misdemeanor charge involving fraud, false statements or misleading
omissions, wrongful taking, embezzlement, bribery, forgery, counterfeiting or
extortion, or (B) on a felony charge, or (C) on an equivalent charge to those in
clauses (A) and (B) in jurisdictions which do not use those designations,
(ii) the Grantee’s engaging in any conduct which constitutes an employment
disqualification under applicable law (including statutory disqualification as
defined under the Exchange Act), (iii) the Grantee’s willful failure to perform
the Grantee’s duties to the Firm, (iv) the Grantee’s violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which the Firm is a member, (v) the Grantee’s violation of any
Firm policy concerning hedging or pledging or confidential or proprietary
information, or the Grantee’s material violation of any other Firm policy as in
effect from time to time, (vi) the Grantee’s engaging in any act or making any
statement which impairs, impugns, denigrates, disparages or negatively reflects
upon the name, reputation or business interests of the Firm or (vii) the
Grantee’s engaging in any conduct detrimental to the Firm. The determination as
to whether Cause has occurred shall be made by the Committee in its sole
discretion and, in such case, the Committee also may, but shall not be required
to, specify the date such Cause occurred (including by determining that a prior
termination of Employment was for Cause). Any rights the Firm may have hereunder
and in any Award Agreement in respect of the events giving rise to Cause shall
be in addition to the rights the Firm may have under any other agreement with a
Grantee or at law or in equity.

(k) “Client” means any client or prospective client of the Firm to whom the
Grantee provided services, or for whom the Grantee transacted business, or whose
identity became known to the Grantee in connection with the Grantee’s
relationship with or employment by the Firm.

(l) “Common Stock” means common stock of GS Inc., par value $0.01 per share.

(m) “Competitive Enterprise” means an existing or planned business enterprise
that (i) engages, or may reasonably be expected to engage, in any activity,
(ii) owns or controls, or may reasonably be expected to own or control, a
significant interest in or (iii) is, or may reasonably be expected to be, owned
by, or a significant interest in which is, or may reasonably expected to be,
owned or controlled by, any entity that engages in any activity that, in any
case, competes or will compete anywhere with any activity in which the Firm is
engaged. The activities covered by this definition include, without limitation,
financial services such as investment banking, public or private finance,
lending, financial advisory services, private investing (for anyone other than
the Grantee and members of the Grantee’s family), merchant banking, asset or
hedge fund management, insurance or reinsurance underwriting or brokerage,
property management, or securities, futures, commodities, energy, derivatives or
currency brokerage, sales, lending, custody, clearance, settlement or trading.

(n) “Date of Grant” means the date specified in the Grantee’s Award Agreement as
the date of grant of the Award.

(o) “Dividend Equivalent Right” means a dividend equivalent right granted under
the Plan, which represents an unfunded and unsecured promise to pay to the
Grantee amounts equal to all or any portion of the regular cash dividends that
would be paid on shares of Common Stock covered by an Award if such shares had
been delivered pursuant to an Award.

 

- 13 -



--------------------------------------------------------------------------------

(p) “Employment” means the Grantee’s performance of services for the Firm, as
determined by the Committee. The terms “employ” and “employed” shall have their
correlative meanings. The Committee in its sole discretion may determine
(i) whether and when a Grantee’s leave of absence results in a termination of
Employment (for this purpose, unless the Committee determines otherwise, a
Grantee shall be treated as terminating Employment with the Firm upon the
occurrence of an Extended Absence), (ii) whether and when a change in a
Grantee’s association with the Firm results in a termination of Employment and
(iii) the impact, if any, of any such leave of absence or change in association
on Awards theretofore made. Unless expressly provided otherwise, any references
in the Plan or any Award Agreement to a Grantee’s Employment being terminated
shall include both voluntary and involuntary terminations.

(q) “Grantee” means a person who receives an Award.

(r) “Outstanding” means any Award to the extent it has not been forfeited,
cancelled, terminated, exercised or with respect to which the shares of Common
Stock underlying the Award have not been previously delivered or other payments
made.

(s) “RSU” means a restricted stock unit Award granted under the Plan, which
represents an unfunded and unsecured promise to deliver shares of Common Stock
in accordance with the terms of the RSU Award Agreement.

(t) “Section 409A” means Section 409A of the Code, including any amendments or
successor provisions to that Section and any regulations and other
administrative guidance thereunder, in each case as they, from time to time, may
be amended or interpreted through further administrative guidance.

(u) “SIP Administrator” means each person designated by the Committee as a “SIP
Administrator” with the authority to perform day-to-day administrative functions
for the Plan.

(v) “SIP Committee” means the persons who have been delegated certain authority
under the Plan by the Committee.

(w) “Solicit” means any direct or indirect communication of any kind whatsoever,
regardless of by whom initiated, inviting, advising, encouraging or requesting
any person or entity, in any manner, to take or refrain from taking any action.

(x) “Vested” means, with respect to an Award, the portion of the Award that is
not subject to a condition that the Grantee remain actively employed by the Firm
in order for the Award to remain Outstanding. The fact that an Award becomes
Vested shall not mean or otherwise indicate that the Grantee has an
unconditional or nonforfeitable right to such Award, and such Award shall remain
subject to such terms, conditions and forfeiture provisions as may be provided
for in the Plan or in the Award Agreement.

 

- 14 -